DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Allowance or after an Office Action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 32, 36, 40 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 32 recites "π/16, π/8, …". Said “…” is not clear (… = ∞?). Hence, renders claim 32 indefinite. Similar rejection applies to claims 36, 40 and 44.

Reason for Allowance
5.	Regarding claims 31, 33-35, 37-39, 41-43 and 45-46, Jongren (US 2014/0056156 A1 –Previously Cited) teaches receiving a reference signal from a base station (Figure 11, Step 302 “Receive Reference Symbols on a Set of CSI-RS Resources”); selecting a precoding matrix W based on the reference signal (Figure 11, Step 304 “Determine a Common Transmission Rank (W) for the Set of CSI-RS Resources, Based on the Reference Symbols Received on a Proper Subset of those CSI-RS Resources”); and sending a precoding matrix indicator (PMI) corresponding to the precoding matrix W to the base station (Figure 11, Step 308 “Transmitting the Feedback (PMI) to the Communication Network (Base Station)”). Zhu (US 2012/0082190 A1 –Previously Cited) discloses in Paragraph 34,             
                v
                =
                
                    
                        1
                    
                    
                        2
                    
                
                [
                1
                 
                
                    
                        e
                    
                    
                        j
                        ϴ
                    
                
                
                    
                        e
                    
                    
                        j
                        2
                        ϴ
                    
                
                
                    
                        e
                    
                    
                        j
                        3
                        ϴ
                    
                
                
                    
                        ]
                    
                    
                        T
                    
                
            
        ). However, prior art of record fails to disclose said matrix set as recited in the claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633